327 F.2d 494
Russell T. HALLIDAY, Appellant,v.D. M. HERITAGE, Warden, United States Penitentiary, Atlanta, Georgia, et al., Appellees.
No. 20915.
United States Court of Appeals Fifth Circuit.
January 24, 1964.

Russell T. Halliday, in pro. per.
Burton Brown, Asst. U. S. Atty., Atlanta, Ga., Charles L. Goodson, U. S. Atty., Gus L. Wood, Asst. U. S. Atty., for appellees.
Before TUTTLE, Chief Judge, and HUTCHESON and GEWIN, Circuit Judges.
PER CURIAM.


1
The petition for writ of habeas corpus does not assert facts which would entitle appellant to the relief sought, if true. The judgment is therefore


2
Affirmed.